Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of Claims
-	Applicant’s Amendment filed January 7, 2021 is acknowledged.
-	Claims 1-2 are amended
-	Claim(s) 8-12 is/are withdrawn as non-elected
-	Claim(s) 1-12 is/are pending in the application.
-	Claim(s) 1-7 is/are examined on the merits
After Examiner Amendment
Claim 8 is rejoined
Claims 9-12 are canceled


Interview
An attempt was made to discuss the claims in an interview with James O’Sullivan (#65618) on March 15, 2021.  However, Applicant’s representative indicated via voicemail that the office action should be sent.
	Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on September 10, 2020 is acknowledged.
Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or without traverse in the reply filed on September 10, 2020.
Claims 1-7 are allowable. The restriction requirement between Species A and Species B, as set forth in the Office action mailed on July 13, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of July 13, 2020 is partially withdrawn.  Claim 8 , directed to “The mouse of claim 7, wherein the electroactive material layer has an electroactive material and a substrate, and the substrate of the electroactive material layer is closer than the electroactive material to the palm supporting area.” is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 9-12, directed to Species B are withdrawn from consideration because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.  Further, as disclosed, the Species A and Species B are not combined together.  Therefore, Species B is not disclosed in a manner that would properly allow a claim requiring all the limitations of an allowable claim directed to Species A to combine with Species B.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This application is in condition for allowance except for the presence of claims 9-12 directed to a species non-elected without traverse.  Accordingly, claims 9-12 have been cancelled.

The application has been amended as follows: 
Claims 9-12 are canceled.

Allowable Subject Matter
Claims 1-8 are allowed.
The claimed invention recites “A mouse, comprising: a button portion comprising an upper housing and a lower housing, wherein the upper housing is assembled to the lower housing; and a deformable holding portion connected to the button portion and 

The prior arts cited fails to fairly teach or suggest the combined features of the invention including a deformable holding portion connected to the button portion and comprising: at least one electroactive material layer, and a flexible material layer covering the electroactive material layer, wherein when the electroactive material layer is in an energized state, the deformable holding portion has a first shape, and wherein when the electroactive material layer is in an unenergized state, the deformable holding portion has a second shape, wherein when the electroactive material layer is in the energized state, the electroactive material layer is bent toward the lower housing, and wherein when the electroactive material laver is in the unenergized state, the electroactive material laver has a flat plate shape.	

Applicant has argued these features in the Remarks dated January 7, 2021 on page 7-11.  These features find support at least at figures 1-2 of Applicant’s original specification.
As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 1-8 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chao et al, U.S. Patent Publication No. 7362309 (pointing device with flexible shape).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Dorothy Harris/Primary Examiner, Art Unit 2625